Title: From Louisa Catherine Johnson Adams to George Washington Adams, 11 May 1818
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 11 May 1818
				
				I am not sure my Dear George whether your last Letter was answered or not but at any rate you will not be much grieved at receiving another supposing that to have been the case as in that Letter you assure me that both my Letters and my advice are of consequence to you and afford you pleasure—Upon this ground then I shall continue writing as I have much more time than you have and send you a Letter whenever the writing fit is on me—I am now reading a book that I think would interest you very much could you read it during your vacation It is Doctor Franklins Memoirs  published by the Gentleman you saw in England—The rise and progress of this great man is truely surprizing and though some of the events of his life appear to be buried in obscurity yet there is a large portion of it laid open to public view which  is calculated to excite the admiration and ambition of young men and to form a model on which they can both amend and improve—He does not like Rousseau thrust his vices with unblushing impudence upon the public nor does he paint himself a “faultless Minster that the world neer saw” and satiate you with his perfections but he lays some excellent plans to promote the habits of virtue and to improve the heart the mind and the manners which I believe to be well adapted to the purpose and should by all means recommend the trial of them to my children were it only with a view to accustom them to watch and detect those little th failings which though at first apparently trifling soon grow into mighty faults and render us odious to those who surround us—His advice on most subjects is excellent and generally drawn from the best school that of experience it is therefore worthy of the greatest attention—Washington is as flat and gloomy as possible and I have scarcely seen a soul since  the week before last—I shall send your Review on if I find an opportunity in the meanwhile be assured of the affection of your Mother
				
					L. C. A.
				
				
					I am glad to find my Watch is come safe I hope you have got it—Mr. Storrow gave it to Dr. Waterhouse—
				
			